Citation Nr: 0529802	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
foot disability to include pes planus, plantar fasciitis and 
talonavicular osteoarthritis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to April 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision of the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA).   In November 2003, the 
Board remanded the claim to the RO for further development.      


FINDINGS OF FACT

1.  The veteran's bilateral pes planus (with plantar 
fasciitis) is no more than severe; marked pronation 
deformity, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation are not shown.   

2.  X-ray diagnosed bilateral talonavicular arthritis is 
manifested by painful, but less than compensable, limitation 
of motion of each ankle. 

3.  It is not shown that the veteran's bilateral foot 
disability results in marked interference with employment, 
frequent periods of hospitalization or any other factors 
warranting referral for an extraschedular rating.       


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for bilateral flatfoot 
and plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.71a, 
Diagnostic Code (Code) 5276 (2005).

2.  Separate 10 percent ratings are warranted for 
osteoarthritis of each talonavicular joint, based on X-ray 
evidence of arthritis and clinical findings of painful 
motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Code 5003 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A December 2002 
letter advised him of the evidence necessary to substantiate 
his claim for an increased rating.  It also explained that VA 
would obtain available, relevant records from any federal 
agency and that VA would make repeated attempts to obtain 
relevant records not held by a federal agency.  A March 2005 
letter clarified that VA was responsible for obtaining 
relevant records from any federal agency and would make 
reasonable efforts to obtain relevant records not held by any 
federal agency, but that it was still his responsibility to 
make sure that VA received all requested records not in the 
possession of a federal department or agency.  The September 
2000 rating decision, a November 2001 statement of the case 
(SOC), and a September 2005 supplemental SOC provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.

In conjunction with advising the veteran of the evidence 
necessary to substantiate his claim, the December 2002 letter 
asked him to submit any relevant evidence in his possession.  
The March 2005 letter also advised him to submit any evidence 
in his possession that pertained to the claim.  While VCAA 
notice did not precede the initial determination in this 
matter (as the rating decision predated the effective date of 
the VCAA), the claimant has had ample opportunity to 
respond/supplement the record and the claim was readjudicated 
after complete VCAA notice was given.  He is not prejudiced 
by any notice timing deficiency.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence, including relevant Social 
Security records.  Pursuant to the Board's November 2003 
remand, the RO obtained medical records from the Long Beach 
and Albuquerque VA Medical Centers (VAMCs).  The RO arranged 
for VA medical examinations in August 2000 and August 2005.   
The veteran has not identified any additional evidence 
pertinent to his claim.  VA's assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service connection for pronation of the feet was granted in 
August 1958, effective April 26, 1958.  In March 2000, the 
veteran sought an increased rating.  In September 2000 the RO 
recharacterized the disability as bilateral plantar fasciitis 
with bilateral calcaneal spurs and left talonavicular 
osteoarthritis, and granted an increased (30 percent) rating.  

1989 to 1994 records from the Social Security Administration 
(SSA) show treatment for knee disability, low back disability 
and hypertension (but not foot disability).   The records 
show that the veteran was awarded disability benefits based 
on a primary diagnosis of late effects of musculoskeletal 
trauma.  He had been involved in a motor vehicle accident.  

VA podiatry clinic progress notes from March 2000 to June 
2002 show treatment for continued foot problems.  Diagnoses 
included bilateral pes planus and bilateral plantar 
fasciitis.  A March 2000 note shows that the veteran was 
taking Oxycodone and Methadone for pain and reported that his 
orthotics made his pain worse.  In August 2000, he reported 
that he had tried multiple orthotics, custom shoes, 
strappings, paddings and injections, none of which brought 
relief.  On physical examination there was full range of 
motion in all pedal and ankle joints without pain or 
crepitus, pedal pulses were palpable, epicritic sensations 
were intact bilaterally and there was a pop of the postero-
medial calcaneal tubercle bilaterally.  On September 2000 
biomechanical examination the veteran's feet were casted for 
orthotics.  In January 2001 he was given new orthotics, and 
in February 2001 his foot pain had increased.  He had some 
right foot bruising and increased overall foot pain.  After 
he removed the orthotics the pain improved and the bruises 
were fading.   November 2001 notes indicate that the veteran 
was wearing orthotics for severe pes planus and hypermobile 
foot but had recently experienced foot cramping and medial 
knee pain.  The orthotics were adjusted, and he was advised 
to obtain wider shoes with a deeper toe box.  In June 2002 
the veteran reported that the orthotics were not working 
well, and that he only wore them in the morning.    

On August 2000 VA examination, the diagnoses were right 
plantar fasciitis with calcaneal spur, tenderness without 
muscle spasm or limitation of motion and left plantar 
fasciitis with calcaneal spur and talonavicular 
osteoarthritis, per x-ray, with tenderness and without muscle 
spasm or limitation of motion.  The veteran reported that his 
left foot tended to swell with any significant weightbearing, 
which he tried to avoid as much as possible.  He indicated 
that he could not run, jump, carry significant weight, climb 
stairs or engage in athletic activities because of the 
intensity of the bilateral foot pain.  Physical examination 
showed tenderness on palpation around both calcaneal 
tubercles and pain with medial to lateral compression of the 
right calcaneus.  There was no pain on passive range of 
motion but significant pain on active range of motion, 
greater on the right side than on the left side.  Range of 
motion studies revealed dorsiflexion of both ankles 0 to 20 
degrees, unreduced by resistance and plantar flexion 0 to 45 
degrees, unreduced by resistance.  Dorsalis pedis and 
posterior tibial pulses were readily palpable, and there was 
no evidence of swelling in either foot.  Sensation to light 
touch and pinprick was completely intact in both feet, from 
mid leg level down to the toes.   X-rays (in April 2000) 
showed small spurs arising from the plantar aspect of the 
calcaneus bilaterally and a small spur arising from the 
superior aspect of the left talar neck.  There were mild 
productive changes at the left superior talonavicular joint 
and mild pes planus deformity bilaterally, worse on the 
right.  The overall impression of the X-ray was bilateral 
calcaneal spurs and probable mild pes planus with left 
talonavicular arthritis.  Based on the examination and the 
veteran's poor response to medical and drug therapy over 40 
plus years, the examiner anticipated that the veteran would 
experience continuing pain, particularly on weightbearing, 
requiring reduction of periods of weightbearing, running, 
prolonged standing, and stair climbing.  

In a May 2001 statement, the veteran indicated that as of 
1991, he could no longer work because the pain became so 
severe and he had to go on Social Security disability.    

On his December 2001 Form 9 the veteran contended that he 
should be given a higher rating because his disabilities kept 
him from gainful employment.

August 2005 bilateral foot X-rays produced diagnoses of 
bilateral pes planus, mild degenerative disease and 
osteopenia, and small calcaneal spurs.  

On August 2005 VA examination the diagnosis was moderate to 
severe bilateral flatfoot deformity.  The veteran reported 
that over the past year or two he had had increasing pain in 
the soles, precipitately made worse by prolonged standing or 
weight bearing.  He reported some fatigue and weakness, along 
with incoordination in his motion and a sense of giving way 
at times.  He noted that he went on permanent disability in 
1991 due to his feet, and had been unable to work since that 
time.  He did not use crutches, canes or corrective shoes.  
The foot condition affected his activities of daily living in 
that he had decreased ability to stand or walk for long 
distances.  Physical examination showed moderate to severe 
pes planus deformity.  With toe raising, there was a mild 
reformation of the small longitudinal arch in the right foot 
but not the left.  There was tenderness to palpation 
bilaterally along the longitudinal arches, more on the left 
than on the right.  The veteran had supple subtalar joints 
with 20 degrees of inversion and 20 degrees of eversion both 
actively and passively.  There were no callosities seen in 
the plantar dorsum of the foot and there were no lesser toe 
deformities or bunion deformities seen.  There were mild to 
moderate pronation deformities on both feet and mild to 
moderate tenderness on the plantar surface of the feet.  
There was no inward displacement and spasm of the Achilles 
tendon seen on manipulation but with toe raising the heel 
only invoked to some degree, not fully.  There was no callus 
formation and there was pain elicited with manipulation of 
the subtalar joints.  The examiner assigned an additional 
five degree range of motion loss with subtalar inversion for 
the Deluca factors (i.e. fatigability, weakness and 
incoordination) noted.       

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's bilateral foot disability is rated under Code 
5276, which provides that pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, not improved by orthopedic 
shoes or appliances, is rated 50 percent.  Severe bilateral 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, is rated 30 percent.  
38 C.F.R. § 4.71a.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the evidence of record shows that the veteran's 
bilateral flatfoot disability was not improved by orthopedic 
shoes or appliances, it does not show that he has pronounced 
(or any more than severe) flatfoot.  The 2005 VA examiner 
specifically determined that the flatfoot was moderate to 
severe, that there was only mild to moderate pronation, that 
there was no inward displacement and spasm of the achilles 
tendon upon manipulation, and that there was only mild to 
moderate tenderness on the plantar surface of the feet.  As 
there is no evidence of contrary findings, a higher (50) 
percent rating under Code 5276 is not warranted.

Regarding the veteran's complaints of pain and examination 
findings of fatigability, weakness and incoordination, the 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based upon functional loss due to pain on use or due to 
flare-ups under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Code 5276 does not evaluate foot disability based on 
ranges of motion; therefore, Sections 4.40 and 4.45, as to 
the effect of pain on motion, do not apply to that Code.  See 
Johnson, supra, at 11.

However, the RO has recognized the service connected entity 
as encompassing talonavicular arthritis.  The talonavicular 
joint is one of the joints of the ankle.  Ankle arthritis is 
rated under Codes 5003, 5271, based on limitation of motion 
of the ankle; a 10 percent rating is warranted where the 
limitation of motion is moderate, a 20 percent rating is 
warranted where the limitation of motion is marked.  Separate 
ratings may be assigned under Codes 5276 and 5271 because 
Code 5276 does not rate based on limitation of motion (see 
discussion above), and such separate ratings would not 
violate the regulatory prohibition against pyramiding.  See 
38 C.F.R. § 4.14.  

Here, no examination has revealed moderate limitation of 
motion of either ankle.  VA examination in August 2002 did, 
however, reveal that bilateral talonavicular arthritis was 
shown by X-ray, and the examiner specifically noted that 
active ranges of motion were characterized by significant 
pain.  Such findings warrant the maximum 10 percent rating 
provided under Code 5003, for X-ray-confirmed arthritis of a 
joint with motion that is limited to a less than compensable 
level under the diagnostic Code for such joint (Code 5271), 
but that is nevertheless limited by pain. 

The veteran also contends that his foot disability led to his 
being unemployable and to the award of SSA disability 
benefits from 1991.  This raises the question whether 
referral for extraschedular consideration is warranted.  See 
38 C.F.R. § 3.321(b).  However, the medical evidence of 
record does not support the veteran's contention.  Records 
obtained from SSA reflect treatment for right knee 
disability, low back disability and hypertension (and not 
foot disability).  It was noted in the records that the 
primary diagnosis supporting the disability benefits award 
was "late effects of musculoskeletal trauma"; and the 
records also note a motor vehicle accident.  Furthermore, 
none of the other evidence of record reflects that the 
veteran's foot disability, alone, has caused marked 
interference with employment, required frequent 
hospitalization, or any other factors warranting 
extraschedular referral.  


ORDER

A rating in excess of 30 percent for bilateral foot 
disability, including pes planus and plantar fasciitis, is 
denied.  

Separate 10 percent ratings are granted for talonavicular 
arthritis of each foot, subject to the regulations governing 
payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


